Citation Nr: 0533054	
Decision Date: 12/07/05    Archive Date: 12/21/05

DOCKET NO.  04-24 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Kay Hudson, Counsel


INTRODUCTION

The veteran had active service from September 1966 to August 
1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a regional office (RO) rating decision 
of November 2000.  In April 2005, the appellant appeared at a 
videoconference hearing held before the undersigned.  For 
reasons expressed below, the appeal must be REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC.


REMAND

The Board finds there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claim for 
service connection for a bilateral knee disorder.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2005).  
Specifically, the veteran states that he injured his knees in 
combat in Vietnam, and recent medical evidence shows a 
diagnosis of degenerative joint disease of both knees.  
However, the evidence of record does not verify his 
participation in combat.  Whether he served in combat is 
important in this case because service medical records do not 
show any knee complaints or injuries, but if he served in 
combat, 38 U.S.C.A. § 1154(b), which lightens the burden of a 
combat veteran who seeks service connection based on 
disability alleged to be related to combat, would apply. 

Evidence of record shows that the veteran's occupational 
specialty was artillery surveyor.  He states that he 
volunteered for duty as a Forward Observer with an infantry 
unit, but there is no evidence in corroboration of this 
assertion.  Although he received a Bronze Star Medal and an 
Air Medal, these were awarded for meritorious achievement, 
and not valor; hence, they do not, of themselves, verify 
combat.  

Although his military personnel file was obtained, the 
records on file appear to be incomplete.  The DA Form 20 of 
record is identified as "Temporary" on the first page, and 
item number 38, the "Record of Assignments," begins July 
19, 1970, after the veteran had returned from Vietnam.  
Therefore, VA must make further attempts to obtain the 
complete file.  See 38 C.F.R. § 3.159(c)(2) (2005) (efforts 
to obtain records in government custody must continue until 
it is reasonably certain that the records do not exist or 
that further efforts to obtain the records would be futile).  

In addition, he identified the infantry unit to which he was 
assigned as "2/7 Infantry," companies B and D, and he 
should be asked to further identify this unit.  In this 
regard, the "2d Battalion, 7th Cavalry served as airmobile 
infantry with the 1st Cavalry Division (Airmobile) in 
Vietnam."  Shelby L. Stanton, VIETNAM ORDER OF BATTLE 127 (U.S. 
News Books 1991).  However, it is unclear whether the veteran 
meant to refer to this unit, or some other unit.  This 
information is requested so that verification may be 
attempted.

If the records requested above do not reflect the temporary 
assignment as a Forward Observer, the RO must contact the 
U.S. Armed Services Center for Unit Records Research (CURR) 
to attempt corroboration of the veteran's statement 
concerning this assignment.  In that respect, CURR should 
provide the unit records described below. 

Finally, if this additional evidence corroborates combat, the 
veteran should be afforded an examination to determine 
whether his current bilateral knee disability is related to 
his claimed in-service injury.  See 38 U.S.C.A. § 1154(b) 
(West 2002); Duenas v. Principi, 18 Vet. App. 512 (2004).  

Accordingly, the appeal is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC, for the following 
action:

1.  Tell the veteran to clarify the 
specific unit(s) to which he was 
temporarily assigned as a Forward 
Observer.  Ask him to specifically name 
the unit he identified as "2/7 Infantry" 
(e.g., 2d Battalion, 7th Cavalry, or other 
as applicable), so that VA can attempt to 
verify this assignment.  Ask him to send 
any evidence that would tend to 
corroborate his assertion that he was 
temporarily assigned as a Forward Observer 
while in Vietnam, or that would help VA in 
corroborating this claim.  Request that he 
send VA copies of any evidence relevant to 
his claim that is in his possession.  See 
38 C.F.R. § 3.159(b).  In particular, if 
in his possession, he should furnish a 
copy of his personnel file, showing the 
principal duty, organization and duty 
station during the relevant time period.  

2.  Request the veteran's military 
personnel records from the appropriate 
records repository.  Explain that records 
previously received were marked 
"Temporary," and were incomplete, in 
that they did not contain a record of 
assignments, organizations and duty 
stations for the period prior to July 
1970.  Attempts to obtain these records 
must continue until the records are 
obtained, or it can be established that 
further efforts would be futile.  See 
38 C.F.R. § 3.159(c)(2) (2005).  Efforts 
to obtain the records, and the responses 
received, should be documented in the 
claims file.  

3.  If the above request fails to provide 
information corroborating the veteran's 
temporary assignment as a Forward 
Observer, or otherwise show that he 
engaged in combat, request that the U.S. 
Armed Services Center for Unit Records 
Research (CURR) provide any available 
histories of the veteran's unit during 
the time period from December 1969 
through February 1970.  Explain that VA 
seeks to verify whether the veteran 
engaged in combat during the period from 
December 1969 to February 1970, and that 
he states that he was temporarily 
assigned to another unit during this 
period.  Of particular importance are 
records which would reflect whether any 
individuals in the veteran's unit 
(whether named or not) were temporarily 
assigned to other units, or otherwise 
were temporarily assigned as Forward 
Observers.  Provide CURR with copies of 
the veteran's DD Forms 214 and service 
personnel records, and any other relevant 
documents provided by the veteran.  

If the veteran provides identifying 
information
regarding the "2/7" also ask CURR to 
provide any available histories of that 
unit, particularly Companies B and D, 
covering the same time period.  
Information showing whether these units 
sustained heavy casualties during this 
period, and/or whether personnel from 
other units were temporarily assigned to 
the units, would be of importance.  

4.  If, and only if, the above 
development yields evidence which tends 
to support the veteran's claim that he 
was temporary assigned as a Forward 
Observer, or other participation in 
combat (corroboration may consist of 
unidentified individuals being 
temporarily reassigned) schedule the 
veteran for examination.  The entire 
claims folder and a copy of this REMAND 
must be made available to the examiner 
prior to the examination.  

The examiner should be asked provide a 
diagnosis for all knee conditions 
currently present, and an opinion as to 
whether it is at least as likely as not 
that any or all of these conditions are 
due to an in-service injury, as described 
by the veteran.  The complete rationale 
for all opinions expressed should be 
provided.  It setting forth the ultimate 
conclusion, it would be helpful if the 
examiner would use the following language 
in his or her opinion, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is less than 50% 
likelihood). 

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

5.  After assuring compliance with the 
above development, as well as with any 
other notice and development action 
required by law, review the claim for 
service connection for a bilateral knee 
disability.  If the claim is denied, 
furnish the veteran and his representative 
with a supplemental statement of the case, 
and provide an opportunity to respond, 
before the case is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the appellant until further notice.  However, the 
Board takes this opportunity to advise the appellant that the 
conduct of the efforts as directed in this remand, as well as 
any other development deemed necessary, is needed for a 
comprehensive and correct adjudication of his claim.  His 
cooperation in Vas' efforts to develop his claim, including 
reporting for any scheduled VA examination, is both critical 
and appreciated.  The appellant is also advised that failure 
to report for any scheduled examination may result in the 
denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
	MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

